Bliss, J.
Claimant’s husband was employed for over thirty years as a caretaker for the employer’s community house and synagogue. While standing on the stone entrance steps to the synagogue opening a door to let people out, he suddenly fell down three steps to the sidewalk where he was found lying with the back of his head on the sidewalk and in a comatose condition. He was taken to a hospital where he died about four hours later. There is a dispute in the evidence as to whether there was any bump or other external indication of injury on the back of his head. The hospital report indicated a possible fracture of the skull and the death certificate gave as the cause of death cerebral hemorrhage (spontaneous); hypertensive heart disease. The carrier claimed that the man fell from the pathology and not from any accident while the claimant contended that there was no evidence to show that the fall was precipitated by any underlying condition. The referee agreed that this was the question in the case. The issue upon the hearings was whether there was any accident which caused the employee to fall. As a physician for the employer stated it “ since the man had not received any trauma before he collapsed, I do not believe there is any connection between his fall and his death.”
Of course this was not at all the question in the case. It was not necessary that the employee receive any trauma or suffer from any other accident before he fell. The decedent was working upon the stone steps. His employment placed him there and imposed the risk of injury if he fell down the steps. The question was whether he received from the fall any injury which "contributed to his death and not whether an accident caused him to fall. He may have fallen from natural causes and still received from the fall an injury that contributed to some extent to his death. If such was the fact then the death resulted from an accident arising out of and in the course of his employment. As was stated in Matter of Mausert v. Albany Builders S. Co. (250 N. Y. 21): “A physical seizure unrelated to the employment is not such an accident as is compensable. (Matter of Hansen v. Turner Const. Co., 224 N. Y. 331.) It is the fall and the injury resulting from it that constitutes an accident within the purview of the statute. The cause may be disregarded and the inquiry limited to an investigation to disclose whether the fall, having occurred, bore with it such consequences as would not have occurred except for the employment. A teamster, suffering from heart disease may sink upon a quantity of straw in the stable. He may be temporarily dazed and immediately recover or he may die from cardiac syncope. Unless his disease was caused by his employment, his death does not arise out of *44his employment. Another teamster, suffering from the same disease in a form not sufficiently severe to cause him to do more than to slide from his seat to the pavement, breaks his bones or is killed. Then his injury arises out of his employment. If he had not been driving his wagon and fallen to the street he would not have been hurt.” The doctrine of the Mausert case was ignored here and this claim was tried and decided upon an entirely different theory, namely, that there had to be an accident which caused the fall and that if the fall was the result of natural causes, then the claim did not come within the act.
In view of the erroneous conception of the law under which this claim was tried and decided, it should be reversed and remitted for further hearing and consideration.